Title: Abigail Adams to Abigail Adams Smith, 23 August 1786
From: Adams, Abigail
To: Adams, Abigail (daughter of JA and AA)


     
      My dear
      Amsterdam 23d. August 1786
     
     Mr S. and Mr Blount set off tomorrow for London and have engaged to call this Evening for Letters. We have not received a line from you except what these gentlemen brought us, this is the fourth time I have written to you.
     If politeness and attention could render a place agreeable, I have had more reason to be pleased with this Country, than any other, that I have visited, and when I get across the water again, I shall not regret the visit I have made here.
     These people appear to think of the past, the present, and the future, whilst they do honour to their former Heroes, and patriots, by paintings, sculpture, and monuments, they are establishing wise institutions, and forming the minds and manners of their youth, that they may transmit to posterity, those rights, and liberties, which they are sensible have suffered infringments, but which they appear determined to regain, and are uniting in spirited and vigorous measures, for that purpose. The death of his Prussian Majesty of which there appears at present no doubt, will diminish the influence of the Court party in this country, already in the wane, as the politicians say. But of this enough. I was at the play the night before last, the Grand Duke and Dutchess, with their Retinue were present, the Dutchess is a fine looking woman. The house is small, but neat well lighted, and I think handsomer than any of the Theatres in England, the actors pretty good. The ladies of this country have finer complexions than the English, and have not spoilt them by cosmeticks. Rouge is confined to the stage here. There is the greatest distinction in point of dress, between the peasantry of the Country and people of distinction, that I have seen in any Country, yet they dress rich and fine in their own way. I went yesterday with a party, to Sardam, by Water about two hours sail. It is a very neat village and famous, for being the place where Czar, Peter the great worked as a Ship Carpenter. It was their annual Fair, at which there was a great collection of people, so that I had an opportunity of seeing the various dresses of different provinces. Mr Willink, told us, that there were several peasants who belonged to Sardam, who owned, a hundred thousand pounds property.
     To day we dine with the elder Mr Willink, whose lady speaks English very well, and is a very agreeable woman. And this evening we go with them to a different Theatre. They have three play houses in this place. We are undetermined as yet whether to go to Utrecht on Saturday, or set off for the Hague. We should have gone there to day, but the Grand-duke, had taken the boat, and all the publick houses, there fit to go into, so that we did not wish to fall into his corteg again, if he continues there longer than Saturday we shall return without visiting that province. We shall make no longer stay at the Hague, than to take leave, as I suppose all will be sable there, we are not prepared to go into company. We have determined to return by Helvot, I suppose in Saturday weeks packet, so that I hope to see you by Monday night, or Tuesday at furthest. I have done what you desired, but to very little more advantage than in London.
     Adieu you cannot want more to see us, than we do to return again to you. Love to both of you. I hope my family in Grosvenor Square, has not increased in my absence. I was not aware of a young cook till the morning I left home. I was then thrown into an astonishment in which I should be glad to be mistaken, but am very sure I am not. Yours affectionately
     
      A. A.
     
    